Citation Nr: 0024201
Decision Date: 09/12/00	Archive Date: 11/03/00

DOCKET NO. 92-02 962               DATE SEP 12 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

Entitlement to an increased rating for right vestibular Meniere's
disease, with high frequency hearing loss and tinnitus, currently
evaluated 30 percent disabling.

Entitlement to a total disability rating based on individual
unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had periods of active service from January 1966 to
April 1968 and from April 1981 to August 1984.

This case came before the Board of Veterans' Appeals (Board) on
appeal from a decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Louis, Missouri, in December 1991 which
denied the claimed benefits. In 1998, control of the file was
transferred to the Columbia, South Carolina, RO because the had
moved to that state.

In March 1992, a hearing was held at the RO before C.W. Symanski,
who is a member of the Board rendering the final determination in
this claim and was designated by the Chairman of the Board to
conduct that hearing, pursuant to 38 U.S.C.A. 7102(b) (West 1991).

This case was previously Remanded by the Board in August 1992 and
May 1994 for additional development of the record. The Board issued
a decision in April 1995 that denied the veteran's claims. The
veteran appealed the Board's decision to the United States Court of
Appeals for Veterans Claims (Court). The parties submitted a Joint
Motion for Remand to the Court, and in February 1996 the Court
issued an Order vacating the Board's decision and remanding the
case to the Board for further action in compliance with the Joint
Motion.

In June 1996, the Board again Remanded the case to the RO for
additional development of the record, to include a request for
copies of the records of all treatment that the veteran has
received in recent years for the disability at issue, a request for
a VA compensation examination with a medical opinion as to whether

- 2 -

or not the veteran has a cerebellar gait, and readjudication of the
issues on appeal with consideration of pertinent regulatory
provisions.

By a rating decision in February 1997, the RO assigned a separate
10 percent disability rating for the veteran's tinnitus.

In September 1998, the Board again Remanded the case for three
reasons. First, the RO was to consider the issue of service
connection for bilateral hearing loss, as claimed by the veteran
(at that time, service connection was in effect for unilateral
hearing loss). Second, the RO was to schedule another VA
compensation examination. Noting that the December 1996 examiner
did not have the entire claims file to review, the Board indicated
that the examiner was requested to review the entire record and
provide clinical findings regarding the presence or absence of a
cerebellar gait. Lastly, the RO was to associate the veteran's VA
vocational rehabilitation (VR&C) folder with the claims file.

After the requested actions had been completed, the case was
returned to the Board in June 1999. Also in June 1999, however, VA
adopted revised criteria for rating diseases of the ear, including
Meniere's syndrome. Because the RO had not considered the Veteran's
increased rating claim under the revised rating criteria, as it
must, pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), the
Board once more Remanded the case in December 1999 for the RO to
readjudicate the veteran's claim. Subsequently, the veteran's case
was again returned to the Board and it is now ready for final
appellate consideration.

The Board notes that communication received from the veteran in
December 1997 contains comments to the effect that he disagreed
with the effective date assigned by the RO for the rating for
tinnitus. The record does not reflect that the RO has taken any
action pursuant to the veteran's comments. That issue is not
inextricably intertwined with the issues currently on appeal, and
so is not currently before the Board. The Board's December 1999
Remand referred the veteran's comments to the RO for appropriate
action. Communication was received from the veteran in January
2000, indicating that "I have no more treatments or examination to
report to you." In February 2000, the RO requested that the veteran
provide certain

- 3 -

information regarding all treatment he had received for "any
claimed disability" since his separation from service, stating that
"no action can be taken on your compensation claim" until he
submitted additional evidence. Because the December 1999 Remand had
requested that the RO obtain copies of up-to-date records of all
treatment or examination for the veteran's service-connected
disabilities, it is unclear to the Board--and probably to the
veteran, as well-- whether February 2000 letters from the RO
concerned the veteran's pending appeal or his claim for an earlier
effective date for service connection for tinnitus which has not
yet been considered by the RO. And if they concerned the effective
date issue, it is also unclear whether the RO considered the
veteran's January 2000 statement in that regard. Therefore, these
matters are again referred to the RO for clarification and
appropriate action.

In June 2000, the RO forwarded to the Board additional evidence
that had been received from the White House, along with the
veteran's letter to the President. The evidence consists solely of
a September 1998 decision by a Social Security Administration (SSA)
Administrative Law Judge (ALJ). 38 C.F.R. 20.1304 (1999) permits
the Board to consider pertinent evidence that is received within 90
days after the case is transferred to the Board. In this case, the
veteran's records were transferred to the Board in May 2000.
Although the evidence was not accompanied by a written waiver of
its initial consideration by the RO, the veteran will not be
prejudiced because of the Board's action to once more Remand this
case to the RO for additional development of the record.

REMAND

In general, an allegation of increased disability is sufficient to
establish a well- grounded claim seeking an increased rating.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). The Board finds
that the veteran's claim concerning this issue is well

- 4 -

grounded. However, as discussed below, the Board has a further duty
to assist the veteran in developing his claim. 38 U.S.C.A. 5107(b)
(West 1991).

On reviewing the record, the Board notes that the September 1998
SSA ALJ decision refers to reports by Roger D. Shealy, M.D., and C.
David Tollison, Ph.D., each dated in July 1998, regarding the
severity of the veteran's Meniere's disease and its effects on his
ability to work. The claims file does not contain either of those
reports. Both statements, according to the ALJ's decision, provide
evidence that is supportive of the veteran's claims.

The Court has held that, in circumstances as are present in this
case, VA has a duty to assist the veteran in obtaining private
medical records that were considered in conjunction with a claim
for SSA disability benefits. Masors v. Derwinski, 2 Vet. App. 181,
186-87 (1992). This is particularly true where, as in this case,
the purported records are clearly relevant to the veteran's claim
for VA benefits. Because of the nature of the records that the SSA
ALJ identified, the Board finds that the veteran's claim for an
increased rating is inextricably intertwined with his claim for a
total disability rating based on individual unemployability due to
service-connected disability. It would, therefore, be premature for
the Board to issue a final appellate decision concerning the
increased rating issue. Accordingly, although this case has been
pending for many years and has been Remanded several times, the
Board regretfully must Remand the case once more.

Therefore, this case is again REMANDED for the following additional
actions:

1. With any needed signed releases from the veteran, the RO should
request copies of up-to-date records of any treatment or
examination, VA or non-VA, that he has received for his service-
connected disabilities. All records so received should be
associated with the claims file.

2. The RO should specifically request copies of the July 1998
reports from Roger D. Shealy, M.D., and C. David

- 5 -

Tollison, Ph.D., referenced in the September 1998 SSA ALJ decision,
either from the SSA or the providers themselves. All records so
received should be associated with the claims file. If copies of
the referenced reports are not available, the veteran should be so
advised.

3. Upon completion of the requested development of the record, the
RO should again consider the veteran's claims. If action taken
remains adverse to him, he and his accredited representative should
be furnished with a supplemental statement of the case and they
should be given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.
The veteran need take no action until otherwise notified, but he
may furnish additional evidence and argument while the case is in
remand status. Kutscherousky v. West, 12 Vet. App. 369 (1999);
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown,
8 Vet. App. 109 (1995). By this REMAND, the Board intimates no
opinion, either legal or factual, as to any final determination
warranted in this case. The purpose of this REMAND is to obtain
clarifying information and to provide the veteran with due process.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

- 6 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

C. W. Symanski
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 7 -



